Judgment unanimously reversed on the facts and a new trial granted, unless the infant plaintiff shall, within 10 days, stipulate to reduce the verdict to the sum of $5,000, as of the date of the rendition thereof, in which event the judgment is modified accordingly and, as so modified affirmed, without costs of this appeal to any party. Memorandum: In our opinion, the verdict in favor of the infant-plaintiff in the sum of $7,500 was excessive, (Appeal from judgment of Wayne Trial Term against defendants McConkey and Rogalski in favor of plaintiffs Russo, in an automobile negligence action.) Present—Williams, P. J., Bastow, Halpern, McClusky and Henry, JJ.